Citation Nr: 0924856	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for herniated lumbar disc 
L4-L5, lumbar myositis, and L4 radiculopathy, initially 
evaluated as 20 percent disabling prior to August 22, 2006, 
and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976, from February 2003 to June 2003, and from December 2003 
to February 2005.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico which granted service 
connection for herniated lumbar disc L4-L5, lumbar myositis, 
and L4 radiculopathy, with a rating of 20 percent, effective 
March 1, 2005. 

In September 2006, the Veteran testified at a personal 
hearing before a Decision Review Officer (DRO).  A copy of 
the transcript is of record.

In a July 2007 rating decision, the RO increased the 
Veteran's service-connected herniated lumbar disc L4-L5, 
lumbar myositis, and L4 radiculopathy to 40 percent, 
effective August 22, 2006.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that a remand is necessary here to ensure 
compliance with VA's duty to assist under the VCAA.  The 
Board notes that the Veteran was afforded a VA examination 
concerning his herniated lumbar disc L4-L5, lumbar myositis, 
and L4 radiculopathy in October 2006.  However, the Veteran 
through his representative has alleged that his back 
disability is worse now than it was at the time of the last 
VA examination.  See VA Form 646, dated in February 2008.  In 
the January 2009 Informal Hearing Presentation, the Veteran's 
representative added the Veteran has continually had 
complaints of low back pain with radiation and difficulty 
with prolonged sitting, standing, walking, and bending.  As 
such, the Board finds that the Veteran should be afforded 
another VA examination in order to appropriately assess the 
current severity of his herniated lumbar disc L4-L5, lumbar 
myositis, and L4 radiculopathy.  See VAOPGCPREC 11-95 (April 
7, 1995).

The Board also notes that medical evidence of record 
describes objective neurologic abnormalities associated with 
the Veteran's herniated lumbar disc L4-L5, lumbar myositis, 
and L4 radiculopathy.  See May 2007 VA treatment record 
(revealing a finding of L5 radiculopathy); August 2006 
Private Medical Record from A. P., M.D.M.P.H. (noting 
strength was 4/5 in bilateral lower extremities); May 2005 VA 
examination (noting diminished sensation in the lateral and 
medial aspect of the left leg and L4 radiculopathy); and 
April 2005 VA treatment record (revealing a finding of L5 
radiculopathy).  Note (1) to the General Rating Formula for 
Diseases and Injuries of the Spine, states that objective 
neurologic abnormalities associated with a back disability 
are to be rated separately under an appropriate diagnostic 
code (DC).  See 38 C.F.R. § 4.71a.  Therefore, in assessing 
the level of the Veteran's back disability, the new VA 
examination should address all associated objective 
neurologic abnormalities, to include any bladder or lower 
extremity neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate VA medical facilities, to 
include the VA Medical Center in San Juan, 
and attempt to obtain medical treatment 
records pertaining to the veteran that are 
dated from 2007 to the present, if any.  
An attempt to obtain any other relevant 
evidence identified by the Veteran, 
provided that the veteran completes the 
required authorization forms, should also 
be accomplished.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected herniated lumbar disc L4-L5, 
lumbar myositis, and L4 radiculopathy.  
The VA examination must address all 
objective neurologic abnormalities 
associated with the Veteran's herniated 
lumbar disc L4-L5, lumbar myositis, and L4 
radiculopathy, distinguishing right-sided 
from left-sided findings, including 
sciatica if it is found.  Bladder 
impairment, if present, should also be 
addressed.  In addition, the VA 
examination must take into consideration 
any additional functional impairment due 
to pain in accordance with 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The 
Veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.

3.  Thereafter, re-adjudicate the 
Veteran's claim, considering all evidence 
not previously considered, and all 
evidence newly added to the claims file.  
Any objective neurologic abnormalities 
associated with the Veteran's herniated 
lumbar disc L4-L5, lumbar myositis, and L4 
radiculopathy of the lumbar spine should 
be assigned a separate disability rating, 
if warranted, under an appropriate 
Diagnostic Code, see 38 C.F.R. Part 4.  In 
its re-adjudication, consider the entire 
rating period involved in this claim, and 
should consider staged ratings if deemed 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




